WISS, Judge
(dissenting):
I
I have come to appreciate that the Opinion of the Court in United States v. Arguello, 29 MJ 198 (CMA 1989), is like a prism: Each individual who looks at it does so from his own unique angle and through his own unique legal lenses (complete with inevitable distortions that develop over the course of a legal career — distortions that might magnify what others might minimize), and the consequence is that each individual’s perception of the light is unique. A prism does not reflect colors that are “right,” to the exclusion of other colors as “wrong.” Each viewer “rightly” sees what he sees — and no other viewer sees the light in quite the same way.
So, apparently, Arguello. I notice that the principal opinion here repeatedly refers to the “impact of Arguello,” distinct from the opinion itself. Subtly, but accurately, this phrasing reflects an understanding that all of what may be said about that opinion and all of what some may believe that it says or does may not, truly, be found there.
Granted, it cannot be denied that the majority opinion in Arguello did estop the Government from using a urinalysis screening-test report that was below Department of Defense (DoD) regulatory cutoffs for “positive” results in order to rebut a defense assertion that the report was “negative”— which the Government there contended inac*20curately implied to the fact-finders an affirmative finding of the absence of drugs.
On the other hand, it must be acknowledged that this was in the context of a defense complaint that the Government’s destruction of the urine sample after the screening test measured below “positive” had deprived the defense of the opportunity to subject that sample to scientifically more discerning tests which might, indeed, produce affirmative evidence tending to indicate non-use.
So, as to Arguello, I will leave it alone. While some passages from it might be helpful in some instances, the squabble over what it says or does not say, holistically, is counterproductive.
Instead, I will offer an analytical construct that, for me, appropriately acknowledges both legal principles and practicalities; both defense interests and those of the prosecution; both the primacy of rules of evidence in the courtroom and the proper role of regulatory proscriptions outside the courtroom; and both the important role of the judge to screen proffered evidence to some extent and the ultimate responsibility of the fact-finders to grapple with sometimes complex and conflicting evidence and to find “truth” from it.
II
Urinalysis evidence is not inherently unlike any other scientific evidence. Some such tests and resultant evidence, but not all, come to be found reliable — at least under some circumstances and at least when properly explained by expert witnesses — and, hence, admissible in judicial proceedings. See Daubert v. Merrell Dow Pharmaceuticals, — U.S. -, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993); United States v. Combs, 39 MJ 288 (CMA 1994); United States v. Rodriguez, 37 MJ 448 (CMA 1993); United States v. Houser, 36 MJ 392 (CMA), cert. denied, — U.S. -, 114 S.Ct. 182, 126 L.Ed.2d 141 (1993). Sometimes, as to certain types of such tests, the scientific basis is accepted and, hence, such evidence generally is admissible; yet, under particular circumstances of a certain case, the test may produce results which are so inconclusive as arguably to be irrelevant, confusing, or misleading — and, hence, inadmissible. See Mil. R.Evid. 401-403, Manual for Courts-Martial, United States, 1984.
The oft-encountered DoD regulations establishing the Drug Abuse Testing Program, as well as counterpart regulations in the Department of Transportation that apply to the Coast Guard, in a variety of ways restrict the Government’s use of urinalysis results. Maybe out of concern for individual service-persons and to assure that none is put through the wringer of a court-martial without virtually sure-fire scientific evidence of knowing use — or maybe in an effort to manage prosecutorial and support resources by avoiding collateral litigation in drug prosecutions over less sure-fire scientific evidence— the government has established certain cutoff points, above which is “positive” either for further testing (in the case of a screening test like the radioimmunoassay) or for prosecution (in the case of a gas chromatography/mass spectrometry). Typically, below such points is a “negative,” and prosecutions based on such evidence are barred. Reportedly, the cut-off points are set high enough that, in the usual case and with all other variables constant, scientists would agree that the test reflects recent knowing use. Even for such a test, however, it is not self-explanatory; it will be admissible only when accompanied by testimony of an expert witness to explain the report and its meaning to the factfinder. See United States v. Harper, 22 MJ 157 (CMA 1986).
The majority in Arguello wrote: “It is beyond cavil that the purpose of these high standards is to protect the servicemember from adverse action based on unreliable scientific testing.” 29 MJ at 204. I will not quarrel with that observation; it seems sensible to me that that is at least one of the purposes. Thus viewed, agents of the government are bound by it. See United States v. Caceres, 440 U.S. 741, 99 S.Ct. 1465, 59 L.Ed.2d 733 (1979); United States v. McGraner, 13 MJ 408 (CMA 1982); United States v. Dunks, 1 MJ 254 (CMA 1976).
On the basis of the foregoing, I suggest this construct:
*211. If the drug-program regulations bar certain prosecutorial uses of urinalysis readings below a certain level, then the Government is prohibited from even offering the evidence for those purposes. In other words, the government’s regulations keep its prosecutorial agents from even bringing such evidence through the courtroom doors. Accordingly, even if that evidence arguably would pass the relevance test of the rules of evidence (say, a result that is a single nanogram below the cutoff level), the rules of evidence simply never get applied to determine admissibility because the regulations bar the prosecutor from even offering the evidence.
2. In all other respects — that is, once the evidence gets through the courtroom doors — urinalysis and the reports thereof are like all scientific tests and their results: To the extent that the profferer of the evidence satisfies the analytical model for admissibility set out in United States v. Houser, supra at 397, it will be admitted— whether offered in the case-in-chief, in rebuttal, as impeachment, or whatever; otherwise, it will not. In other words, if the defense seeks to use a urinalysis report as evidence tending to show non-use or unknowing use, or if the prosecution seeks to use such a report for a purpose not barred by regulations, then the rules of evidence will be applied to determine its admissibility-
(This is not a quotation.)
Ill
This appeal involves an effort by the defense to use a “negative” RIA test as evidence of non-use and to prevent trial counsel from countering with an expert witness to explain the RIA reading in a way inconsistent with the alleged showing of non-use. Based on the analytical construct offered earlier, these conclusions should follow:
First, to the extent that the defense was prepared to offer expert testimony that the specific reading in question on the RIA was relevant — that is, probative either of non-use or of unknowing use — the evidence was admissible. I share the concerns of the Chief Judge in his separate opinion about keeping out noncumulative crucial defense evidence— evidence which ultimately all parties at this trial acknowledged was relevant — on the basis of Mil.R.Evid. 403 as “misleading and confusing” to the fact-finders. Once key defense scientific evidence is found reliable and relevant, the fact-finders must be trusted to sort out the mess and to find the truth. After all, again as the Chief Judge wryly notes, we trust them to do this when the prosecution offers a “positive” reading.
Second, if this evidence properly had been admitted, the prosecution would not have been barred from offering its own expert witnesses who might explain the reading in a different way. Appellant has pointed to no regulation that keeps such expert witness outside the courtroom. Accordingly, the witness enters the courtroom, and admissibility of his testimony is decided by application of the Military Rules of Evidence.
IV
On the basis of this analysis, I would set aside the decision below, as well as the findings and the sentence, and authorize a rehearing. Appellant is entitled to his day in court, complete with admission of scientific evidence which all at trial recognized was relevant.